Citation Nr: 0015079	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
anxiety reaction.

2.  Entitlement to an increased (compensable) evaluation for 
strain in the lumbar muscles.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which increased evaluations were 
denied for anxiety reaction and strain, lumbar muscles.  

The record indicates that the instant claims were previously 
remanded by the Board in February 1999, for the purpose of 
scheduling the veteran for a travel board hearing.  The 
record now includes a statement dated January 2000, in which 
the veteran's representative indicates that the veteran had 
notified their office that he does not want any type of 
hearing in conjunction with his appeals, and he requested 
that his file be forwarded to the Board.  Thus, the Board 
finds that the request for a travel board hearing has been 
effectively withdrawn and that no further action is required 
in this regard.  

The claim for an increased (compensable) evaluation for 
strain, lumbar muscles, is the subject of a Remand which 
immediately follows the decision herein.  In light thereof, 
adjudication of the issue of entitlement to a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 will be held in 
abeyance.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran does not have sufficient symptoms to establish a 
current psychiatric diagnosis; and thus, there is no evidence 
of occupational or social impairment due to mild or transient 
psychiatric symptoms.  







CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

In May 1947, service connection was granted for 
psychoneurosis, conversion hysteria, moderate.  In May 1949, 
the diagnosis for rating purposes was changed to 
psychoneurosis, anxiety reaction, mild.  This disability is 
current evaluated with a zero percent (noncompensable) 
rating.  

The general rating criteria for evaluation of mental 
disorders provide that where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable evaluation is 
appropriate.  For occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, an evaluation of 10 percent disabling is 
appropriate.

Having reviewed the record, the Board has determined that an 
increased (compensable) evaluation is not warranted for the 
veteran's service-connected anxiety reaction.  The Board has 
considered all the evidence of record, including the 
veteran's testimony at a personal hearing and the available 
medical evidence.   Although there is some testimony to the 
effect that the veteran has some signs of anxiety, the Board 
has concluded that the most probative evidence of the degree 
of impairment is the evidence generated by skilled medical 
professionals.  On VA examination in 1997, the examiner 
indicated that the veteran gave no history of symptoms of 
sufficient severity to satisfy psychiatric diagnostic 
criteria.  Objective findings included that he was well 
nourished, groomed and appropriately dressed.  There was no 
unusual psychomotor activity, speech was fluent, and mood was 
euthymic.  Affect was appropriate; homicidal and suicidal 
thoughts were denied; and judgment was good.  Insight was 
unremarkable and abstracting ability was good.  

Thus, there is no indication of psychiatric symptomatology 
which would warrant the assignment of a compensable 
evaluation.  In addition, the veteran's testimony regarding 
his current symptomatology is consistent with that of the 
objective findings noted on mental status examination.  As 
noted, the examiner concluded that the veteran presented no 
history of symptoms to satisfy psychiatric diagnostic 
criteria.  Although service-connection has been granted for 
anxiety reaction, a compensable evaluation requires evidence 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The veteran testified that he is not currently 
undergoing or seeking treatment for a psychiatric disorder 
and he is not on medication.  

Furthermore, the examiner has determined that the veteran's 
symptoms do not approximate a mild disorder as the 
examination findings were not indicative of symptomatology 
which warrants a current diagnosis.  In addition, the 
findings on VA examination in 1997 are essentially similar to 
the findings in 1986, and there is no objective indication 
that the service-connected anxiety reaction has worsened in 
severity.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence establishes that the 
veteran's service-connected anxiety reaction does not result 
in impairment which warrants the assignment of a compensable 
rating according to the general criteria for evaluation of 
mental disorders.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved and the claim 
for an increased evaluation is accordingly denied.  


ORDER

An increased (compensable) evaluation for anxiety reaction is 
denied.  


REMAND

Having reviewed the record, the Board has concluded that 
further evidentiary development is needed prior to appellate 
adjudication of the claim for an increased (compensable) 
evaluation for strain in the lumbar muscles.  Specifically, 
the post-service treatment records indicate that the veteran 
has been followed for lumbar disc disease since the time of a 
January 1986 injury in which he fell approximately 8 feet 
from a forklift.  Diagnoses on recent VA examination include 
status post hemilaminectomy in 1986; degenerative disc 
disease; and lumbar scoliosis.  

Thus, the evidence indicates that the veteran currently has 
residual disability associated with an intercurrent back 
injury which occurred many years following his discharge from 
active service.  As service connection has not been granted 
for lumbar disc disease, the symptomatology associated 
therewith may not be considered by the Board in evaluation of 
the severity of the service-connected lumbar muscle strain.  
See 38 C.F.R. § 4.14 (1999).  On remand, the veteran will be 
afforded a new examination for the purpose of determining the 
degree of impairment which is associated with the service-
connected strain in the lumbar muscles as opposed to that 
which is associated with the non-service connected lumbar 
disc pathology.  





Accordingly, this claim is REMANDED 	for the following 
actions:

1.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the degree of impairment 
associated with the service-connected 
strain in the lumbar muscles.  All 
special tests/studies should be conducted 
as indicated and all objective findings 
should be noted in detail.  The examiner 
should specify the objective findings and 
symptomatology, if any, which are 
attributable to the service-connected 
strain in the lumbar muscles, with 
identification and differentiation of the 
symptomatology or pathology which is 
attributable to non-service connected 
lumbar disc disease.  If no impairment or 
symptomatology related to the strain of 
the lumbar muscles is demonstrated, that 
fact should be clearly stated in the 
examination report.  If the veteran has 
no functional impairment related to the 
service-connected lumbar muscle strain, 
that fact should be clearly noted in the 
examination report.  

The claims folder and a copy of this 
Remand should be made available to the 
examiner prior to the examination.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  If the requested 
findings/opinions cannot be provided, the 
reasons therefor should be expressly 
noted on the examination report.  

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

3. Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the examination 
report does not contain all of the 
requested findings and/or opinions, it 
should be returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the claim for an increased 
(compensable) evaluation for strain in 
the lumbar muscles.  

Thereafter, and upon compliance with the requisite appellate 
procedures, the instant claim should be returned to the 
Board, as appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


